Citation Nr: 0619725	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 40 
percent for residuals of low back strain, with chronic 
degenerative changes of the lumbosacral spine, with narrowing 
at L5-S1.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was originally before the Board in 
March 2004, at which time it was remanded for development.  
Thereafter, the Board issued a decision on the merits in 
December 2005, which must now be vacated, as explained 
further herein.


VACATUR

In a decision issued on December 5, 2005, the Board denied 
the veteran's claims of entitlement to an initial evaluation 
greater than 40 percent for residuals of low back strain and 
entitlement to an initial compensable evaluation for 
bilateral hearing loss.

However, it has recently come to the Board's attention that 
additional evidence pertaining to both issues was received by 
VA prior to the issuance of the Board's December 2005 
decision.  Unfortunately, although it was already in VA's 
possession prior to the issuance of the Board's decision, 
that evidence was not associated with the claims folder in 
time for it to be considered by the Board.  Moreover, 
although the Board had no actual knowledge of this additional 
evidence at the time of the issuance of the December 2005 
decision, this evidentiary submission is presumed to have 
been constructively before the Board at the time of the 
December 2005 Board decision.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904(a).  In order to ensure that 
the appellant has been accorded full due process of law and 
that the decision on his appeal takes into consideration all 
the available evidence, the Board will, on its own motion, 
vacate its decision of December 5, 2005.  A subsequent 
decision will be issued in its place.


ORDER

The Board's decision of December 5, 2005, which denied the 
claims on appeal, is hereby vacated.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


